COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        The City of Friendswood and Kevin Holland v. Paul and
                            Carolyn Horn, Mike and Lucy Stacy, Pete and Judy Garcia
                            and Janice Frankie

Appellate case number:      01-15-00436-CV

Trial court case number:    14-CV-0490

Trial court:                212th District Court of Galveston County

       This is an interlocutory appeal from the trial court’s April 20, 2015 order. See
TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2015). Appellants timely appealed
on May 8, 2015. See TEX. R. APP. P. 26.1(b). The record was therefore due on May 18,
2015. See id. 35.1(b). On May 14, 2015, the court reporter informed the Court that a
reporters’ record exists in this case, but that appellants had neither requested nor paid, nor
made arrangements to pay, the fee for preparing the reporter’s record. See id. 37.3(c).
On May 28, 2015, appellants filed a “Motion for Leave to Extend Time to File
Appellants’ Brief.”
       Appellants brief will be due 20 days after the reporter files the reporter’s record.
See id. 38.6(a). Accordingly, we dismiss appellants’ motion as moot.
       Nevertheless, we further notify appellants that the deadline for filing the reporter’s
record has passed and that, unless appellants submit written evidence from the court
reporter showing that appellants have paid or made arrangements to pay the reporter’s fee
for preparing the reporter’s record within 10 days of the date of this order, we may
require appellants to file their brief without a reporter’s record and we may consider and
decide only those issues or points that do not require a reporter’s record for a decision.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court
Date: June 4, 2015